Ltdon, J. (concurring).
I concur in the result reached by Callahan, J., but on different grounds.
I do not consider that the case raises any question concerning jurisdiction of the person of defendant. No such question could be raised in face of a general appearance. It is not contended that the court was without jurisdiction to render judgment in any sort of case against defendant. The objection is that the court was without power to entertain the particular cause of action disclosed by the complaint. That, as I understand it, is an objection that the court has not jurisdiction of the subject of the action.
Since, then, the objection is to the jurisdiction over the subject-matter, it is not too late. Neither estoppel nor consent can confer jurisdiction, otherwise lacking, over the subject of the action. That we do not violate that principle by retaining jurisdiction in the present case will be apparent if we examine the precise nature *234of the objection raised to the exercise of jurisdiction and the reasons which show the grounds of that objection to be non-existent.
The contention is that since the action is for damages arising upon the transportation of goods from Sweden to the port of Baltimore, and since both plaintiff and defendant are foreign corporations, it would put an unreasonable burden on foreign commerce if we were to compel defendant to litigate the question of its liability in the courts of this State rather than in the courts of Maryland. (Michigan Central R. R. Co. v. Mix, 278 U. S. 492.) The contention, thus stated, appears sound; but the answer to it is that we would not have compelled the defendant to submit to an adjudication of the controversy by the courts of this jurisdiction. The reason we now refuse to dismiss the case is because the defendant is not here by compulsion. It has consented to litigate the issues here. By that consent it has not enlarged the jurisdiction of the court so as to extend it over a subject not otherwise within its jurisdiction. It has simply destroyed the only possible ground upon which a lack of jurisdiction could be predicated. It has consented to a suit which, in the absence of consent, would have cast an unreasonable burden upon it. Its consent robs it of its only possible argument against the existence of jurisdiction. In other words, defendant has not consented, and could not effectively consent, to the exercise of jurisdiction in some new and forbidden field. But the action here is the ordinary one against a carrier for breach of the contract of carriage ■— an action of which the court normally has jurisdiction. The only possible ground of objection to the exercise of jurisdiction in the particular case is that it would impose an unreasonable burden on defendant to compel it to litigate the issues here. When it is shown that defendant has consented to litigate here it is necessarily shown that the only fact upon which an objection to the jurisdiction could be founded is absent. Instead of compulsion there is consent. Hence there is no unreasonable burden upon defendant.
That the defendant has consented to be sued here is manifest from the history of the case. Its conduct speaks no less plainly than would formal expressions of acquiescence and submission. The action was commenced in April, 1926, upon a cause of action which arose in 1924. Defendant appeared and answered. A commission to take testimony in Sweden was issued and was executed. Defendant moved to require plaintiff to give security for costs. The motion was granted and the security was given. Defendant moved to dismiss the action, not for lack of jurisdiction, but for failure to prosecute. The motion was denied and the case restored to the calendar upon condition that plaintiff pay thirty *235dollars costs. The costs were paid and accepted. Only after all this had been done and in June, 1931, was an objection made to the jurisdiction by the motion, the denial of which is now under ■ review. By refusing to grant that motion the court below has, in effect, refused to allow defendant to withdraw its consent to litigate the action in this jurisdiction after such consent had been acted upon in various ways during a period of more than five years.
The papers used on the motion fully sustained the finding of the court below that defendant was doing business in this State. They would have justified no other conclusion. Lack of jurisdiction, therefore, cannot be predicated upon the provisions of section 225 of the General Corporation Law.
The order should be affirmed, with ten dollars costs and disbursements.